Citation Nr: 0904909	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-26 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service connected diabetes mellitus.

2.  Entitlement to a compensable disability rating for 
service connected erectile dysfunction.  

3.  Entitlement to a disability rating in excess of 20 
percent for service connected bilateral peripheral neuropathy 
of the lower extremities.  

4.  Entitlement to a disability rating in excess of 10 
percent for service connected bilateral peripheral neuropathy 
of the upper extremities.  

5.  Entitlement to service connection for hypertension 
secondary to service connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran requested a hearing before a member of the Board 
in his August 2005 substantive appeal, but withdrew his 
request in an October 2008 letter.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus does not require 
regulation of his activities.  

2.  The Veteran does not currently suffer from penile 
deformity.  

3.  The Veteran's bilateral peripheral neuropathy of the 
lower extremities does not cause severe incomplete paralysis.

4.  The Veteran's bilateral peripheral neuropathy of the 
upper extremities causes moderate incomplete paralysis.  

5.  The Veteran's hypertension did not have onset during 
active service and was not caused or aggravated by the 
Veteran's active service, including his service connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
4.1, 4.119 Diagnostic Codes 7913(2008).

2.  The criteria for a compensable disability rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.115b Diagnostic 
Codes 7522 (2008).

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for bilateral peripheral neuropathy of 
the lower extremities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.123, 4.124a 
Diagnostic Codes 8520-8540 (2008).

4.  The criteria for entitlement to a rating of 30 percent 
for peripheral neuropathy of the right upper extremities and 
a rating of 20 percent for peripheral neuropathy of the left 
upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.102, 4.1, 4.123, 4.124a Diagnostic 
Codes 8510-8719(2008).

5.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5701(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the Veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran is seeking increased ratings for service 
connected diabetes mellitus with secondary erectile 
dysfunction and bilateral peripheral neuropathy of the upper 
and lower extremities.

Diabetes Mellitus

Diabetes mellitus is evaluated under the criteria found in 
Diagnostic Code 7913.  Diabetes mellitus that is manageable 
by restricted diet only is rated 10 percent disabling.  38 
C.F.R. § 4.119 Diagnostic Code 7913.  For diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet, a 20 percent rating is warranted.  
Id.  Diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities is rated 40 percent disabling.  
Id.  A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  Id.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Id.  Non-compensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Id.  Note (2) provides that, 
when diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  Id.

Here, the Veteran was granted service connection for diabetes 
mellitus in an October 2002 rating decision and assigned a 20 
percent disability rating.  The Veteran requested a higher 
evaluation in a November 2004 claim and was denied in an 
April 2005 rating decision.  To warrant a higher rating of 40 
percent, the Veteran must show diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  

The Veteran was afforded VA examinations for his diabetes 
mellitus in January 2005, July 2005, and December 2007.  
While the January 2005 examiner noted that the Veteran needed 
assistance with certain daily activities such as showering, 
the July 2005 examiner noted that although the Veteran has 
restrictions on his activities, specifically strenuous 
activity, these restrictions are due to the Veteran's chronic 
congestive heart failure and atrial fibrillation with dyspnea 
on exertion, not to his diabetes mellitus.  The December 2007 
indicated that there are no restrictions on the Veteran's 
activities due to his diabetes mellitus.  

Additionally, there is no evidence in the VA treatment notes 
of record of any medical restrictions placed on the Veteran's 
activities because of his diabetes mellitus.

As there is no evidence that the Veteran's diabetes mellitus 
requires him to restrict his activities, a disability rating 
in excess of 20 percent is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Erectile Dysfunction

Entitlement to service connection for diabetes mellitus with 
erectile dysfunction and entitlement to special monthly 
compensation for loss of the use of a creative organ were 
granted in an October 2002 rating decision.  The Veteran's 
erectile dysfunction is currently assigned a non-compensable 
(0 percent) disability rating.  The Veteran requested a 
higher rating in a November 2004 claim and was denied in an 
April 2005 RO decision.

The only diagnostic code specifically addressing erectile 
dysfunction is Diagnostic Code 7522.  The Board can find no 
other diagnostic code that would be more appropriate in 
rating the Veteran's disability.

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b. Thus, two distinct criteria are required for a 
compensable rating: loss of erectile power and deformity of 
the penis.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R.  § 4.31.

There is no evidence in VA treatment records, or in the 
January and July 2005 VA examination reports, of any penile 
deformity.  A July 2002 VA examination specifically found 
that the Veteran's penis had no deformities and that his 
testicles were of normal size, although the examiner noted 
the Veteran's subjective claim that his penis was decreasing 
in size.  In the absence of any objective medical evidence of 
penile deformity, the Board finds that a compensable rating 
for the Veteran's erectile dysfunction is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Bilateral Peripheral Neuropathy- Lower Extremities

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities was granted in an October 
2002 rating decision and assigned an initial disability 
rating of 10 percent.  The Veteran requested an increased 
rating in November 2004.  His rating was increased to 20 
percent in an October 2005 rating decision.  

The Veteran is currently rated under Diagnostic Code 8520, 
which rates complete and incomplete paralysis of the sciatic 
nerve.  However, according to a January 2005 VA examination, 
the Veteran's peripheral neuropathy in both lower extremities 
affects the peroneal and posterior tibial nerve 
distributions.  

Under Diagnostic Code 8521, which rates partial and complete 
paralysis of the external popliteal (common peroneal) nerve, 
an evaluation of 10 percent is assigned for mild incomplete 
paralysis.  38 C.F.R. § 4.124a Diagnostic Code 8521 (2008).  
A 20 percent rating requires moderate incomplete paralysis, 
and a 30 percent rating requires severe incomplete paralysis 
of the external popliteal nerve.  Id.  A 40 percent 
evaluation requires complete paralysis of the external 
popliteal nerve, manifested by foot drop and slight droop of 
first phalanges of all toes, inability to dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; and 
anesthesia covers entire dorsum of foot and toes.  Id.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under Diagnostic Codes 8522 and 8523, which contemplate 
impairment of the musculocutaneous (superficial peroneal) 
nerve and anterior tibial (deep peroneal) nerve respectively, 
mild incomplete paralysis is assigned a non-compensable 
rating, moderate incomplete paralysis is assigned a 10 
percent, severe incomplete paralysis is assigned a 20 percent 
rating, and a 40 percent rating is assigned for complete 
paralysis.  Id. at Diagnostic Code 8522, 8523.  

Under Diagnostic Code 8525, which rates partial and complete 
paralysis of the posterior tibial nerve, a 10 percent rating 
is assigned when there is evidence of mild incomplete 
paralysis.  A 20 percent rating is assigned when there is 
severe incomplete paralysis, and a 30 percent rating is 
assigned when there is complete paralysis with paralysis of 
all muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature, where toes cannot be flexed; 
adduction is weakened; and plantar flexion is impaired.  38 
C.F.R. § 4.124a, Diagnostic Code 8525.

VA treatment records, as well as reports from VA examinations 
in January 2005, July 2005, and October 2007, document 
complaints of chronic numbness, burning sensation, and pain 
in the feet and lower extremities of many years duration 
which are controlled with medication.  At the October 2007 VA 
examination, objective testing showed loss of sensation to 
the mid shins, with diminished sensation to knees.  He was 
absent deep tendon reflexes at the knees and ankles.  He was 
observed to have a neuropathic gait with a "slapping" 
quality, but the examiner concluded that he was able to 
ambulate short distances.  The examiner noted that the 
Veteran's use of a motorized scooter was not due to his 
neuropathy, but to his heart disease and other conditions.  
The examiner also reported that the joints of the lower 
extremities are not affected by the neuropathy and that the 
motor power bulk and tone of both legs is preserved.  The 
Veteran was diagnosed with moderate diabetic peripheral 
neuropathy of the upper and lower extremities with stocking 
glove distribution.  

Based on the above evidence, the Board finds that the 
Veteran's bilateral peripheral neuropathy of the lower 
extremities (standing alone) is, at best, moderate in nature 
and cannot be considered severe incomplete paralysis under 
any of the above diagnostic codes.  Thus, a disability rating 
in excess of 20 percent is not warranted for any period of 
time on this appeal.  It is important for the veteran to 
understand that objective medical evidence does not clearly 
support the current evaluation, let alone an increased 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

Bilateral Peripheral Neuropathy- Upper Extremities

Service connection for bilateral peripheral neuropathy of the 
upper extremities was denied in an October 2002 RO decision.  
In November 2004, the Veteran attempted to reopen his prior 
claim based on new and material evidence.  The RO reopened 
the Veteran's claim, granted entitlement to service 
connection in an April 2005 rating decision, and assigned an 
initial 10 percent evaluation under Diagnostic Code 8515, 
which rates partial and complete paralysis of the median 
nerve.  

Since according to the January 2005 VA examination, the 
Veteran's bilateral peripheral neuropathy of the upper 
extremities involves both the median and ulnar nerves, the 
Board will also consider whether an increased rating is 
warranted under Diagnostic Code 8516.  

Under Diagnostic Code 8515, for the dominant or major hand, 
mild incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation (20 percent for 
the non-dominant or minor hand), and severe incomplete 
paralysis of the median nerve warrants a 50 percent 
evaluation (40 percent for the minor hand).  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, inability 
to make a fist, and the index and middle finger remain 
extended; inability to flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at the right 
angle to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances warrants a 70 percent evaluation 
for the major hand and a 60 percent evaluation for the minor 
hand.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8516, mild incomplete paralysis of the 
ulnar nerve warrants a 10 percent rating, moderate incomplete 
paralysis warrants a rating of 30 percent for the major hand 
and 20 percent for the minor hand, and severe incomplete 
paralysis warrants a 40 percent rating for the major 
extremity and a 30 percent rating for the minor one.  A 
maximum evaluation of 60 percent is warranted for complete 
paralysis of the ulnar nerve of the major upper extremity and 
of 50 percent for complete paralysis of the ulnar nerve of 
the minor upper extremity, which is defined as being 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist.  38 
C.F.R. § 4.124a.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

VA treatment records, as well VA exam reports from January 
2005, July 2005, and October 2007, document complaints of 
numbness, tingling, pain, and incoordination in both of the 
Veteran's hands, wrists, and forearms.  VA exams found 
diminished sensation and noted a history of carpal tunnel 
syndrome and ulnar nerve entrapment.  At the October 2007 VA 
examination, objective testing showed diminished sensation in 
the hands and wrists.  However, the joints of the upper 
extremities are not affected by the neuropathy and the motor 
power bulk and tone of the muscles is preserved.  

The Veteran was diagnosed with moderate four limb, stocking 
glove diabetic peripheral neuropathy.  The examiner concluded 
that function in the affected limbs was, importantly, 
"moderately" impaired.  

Based on the above evidence, the Board finds that the 
Veteran's bilateral peripheral neuropathy of the upper 
extremities is moderate rather than mild in nature, but 
cannot be considered severe incomplete paralysis under either 
diagnostic code.  Under both Diagnostic Code 8515 and 8516, 
moderate incomplete paralysis of the major or dominant 
extremity is assigned a 30 percent disability rating and 
moderate incomplete paralysis of the minor extremity is 
assigned a 20 percent disability rating.  

Thus, a disability rating of 30 percent is warranted for the 
Veteran's right upper extremity and a disability rating of 20 
percent is warranted for the left upper extremity.   
Extraschedular Evaluation

Also considered by the Board is whether any of the Veteran's 
disabilities warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the Veteran's reported symptoms are all adequately 
addressed by the schedule of ratings.  There are no 
manifestations of the Veteran's diabetes mellitus with 
erectile dysfunction and bilateral peripheral neuropathy of 
the upper and lower extremities that have not contemplated by 
the rating schedule and assigned an adequate evaluation based 
on evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Here, the Veteran was denied entitlement to service 
connection for hypertension on a direct and secondary basis 
in an October 2002 rating decision.  The claim was reopened 
by the RO after a VA medical examiner opined that the 
Veteran's hypertension was caused by his service connected 
diabetes mellitus, but denied in an April 2005 rating 
decision.

Service treatment records are absent any diagnosis or 
treatment for hypertension or heart disease.  Although the 
Veteran self-reported high blood pressure in service, the 
January 1968 Report of Medical examination completed at 
separation from active service noted a normal heart and 
vascular system.  A May 1974 Report of Medical Examination 
prepared at separation from reserve service diagnoses the 
Veteran with "slight hypertension", but there is no 
evidence that this hypertension was incurred or aggravated 
during active duty training.

The examiner who conducted the January 2005 VA examination 
concluded that the Veteran's hypertension is more likely than 
not related to his service connected diabetes mellitus.  
However, examiners in July 2002, April 2003, and October 2007 
all determined that it was less likely than not that the 
Veteran's hypertension was caused or aggravated by his 
diabetes mellitus.  

The October 2007 examiner offered the following opinion:

The records are clear, showing onset of 
hypertension, with treatment, for several years 
prior to onset of diabetes mellitus (HTN 1985, DM 
1991).  I have reviewed the records carefully, and 
I find no objective evidence of any aggravation or 
worsening of the hypertension by the diabetes 
mellitus.  His blood pressures have been, and are 
currently, well controlled with a single 
antihypertensive agent.  So, it is less likely than 
not the service connected diabetes mellitus has 
aggravated or worsened his non-service connected, 
pre-existing hypertension beyond the usual expected 
progression.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Appeals for Veterans Claims (Court) 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board finds that the number of examiners who 
concluded that the Veteran's hypertension was not caused or 
aggravated by his diabetes mellitus, as well as the quality 
of their reasoning, weighs in favor of concluding that the 
Veteran's hypertension was not caused or aggravated by the 
Veteran's service connected diabetes mellitus.  

The Board finds highly probative the fact that three out of 
four examiners reached the same conclusion.  Furthermore, the 
Board notes that the January 2005 examiner offered no 
rationale for his opinion, limiting its probative value, and 
does not appear to have considered the fact that the 
Veteran's hypertension was diagnosed a number of years prior 
to his diabetes mellitus, while both the July 2002 and 
October 2007 examiners provided highly logical explanations 
for their conclusions.  

Further, the treatment records provide evidence against this 
claim, clearly indicating no connection between the two 
problems 

Based on the above evidence, the Board finds that the 
Veteran's hypertension was not caused or aggravated by his 
service connected diabetes mellitus and that entitlement to 
service connection is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The Veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify was satisfied by way of December 
2004, March 2006, October 2007, and May 2008 letters sent to 
the Veteran in  that informed him of what evidence was 
required to reopen a prior claim and to substantiate his 
claim, as well as the Veteran's and VA's respective duties 
for obtaining evidence.  These letters also informed the 
Veteran how VA assigns disability ratings and effective dates 
and evaluates increased rating claims.  

However, the March 2006 and May 2008 notice letters in this 
case were not provided to the Veteran prior to the initial 
rating decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although Dingess and Vazquez-Flores notices were not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case issued in December 2007 and June 2008, after the 
notice was provided in March 2006 and May 2008.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records 
and private treatment records from South Austin Hospital.  
The Veteran was also afforded VA examinations in July 2002, 
April 2003, January 2005, July 2005, October 2007, and 
December 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating of 30 percent for 
peripheral neuropathy of the right upper extremity and to a 
disability rating of 20 percent for peripheral neuropathy of 
the left upper extremity is granted.  

Entitlement to an increased disability rating for diabetes 
mellitus, erectile dysfunction, and bilateral peripheral 
neuropathy of the lower extremities is denied.

Entitlement to service connection for hypertension is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


